The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalgleish et al., WO2015/189597 A1, in view of Sanchez et al., WO2013/057487. 
Applicant claims treatment of cancers comprising administration of naltrexone and metabolites or analogs in a combination therapy in first phase. Then cannabinoid in second phase. In preferred embodiments applicant claims well-known specific cannabinoids and traditional administration of combination drugs.  Applicant also claims a method for determining the suitability of a subject for cannabinoid administration in the second phase.
Determination of the scope and content of the prior art (MPEP 2141.01 
Dalgleish et al., disclosed treatment of cancers comprising administration of naltrexone or analogs in a combination therapy in first phase. Then a small molecule signaling inhibitor, such as, a cell cycle inhibitor in second phase. The prior art disclosed the instantly claimed traditional administration of combination drugs and method for determining the suitability of a subject for cannabinoid administration in the second phase, which is the same as claimed. See the entire document, particularly the abstract and pp. 1-4.
Dalgleish et al., disclosed naltrexone has anti-proliferative effect against many cancers, pp. 1-2, and that in combination with a small molecule signaling inhibitor, it “will maximize the drug’s pro-apoptotic and . . . anti-tumorigenic potential”, pp. 1, lines 15-18.
Sanchez et al., disclosed treatment of aggressive cancers (e.g. breast) comprising administration of cannabinoids (e.g. THC) or in a combination therapy with CBD.  The prior art disclosed cannabinoids were tested and found effective against several cancer cell lines, particularly aggressive cancers, pp. 2-3.  The prior art disclose the claimed cannabinoids, table 2.2, pp. 15.
Sanchez et al., disclosed THC inhibits cell cycle proliferation and CBD inhibits cell cycle progression and differentiation by inhibiting id-1 gene expression, pp. 2. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Dalgleish et al., is that the prior art teaches administration of small molecule signaling inhibitors instead of cannabinoids. 
The difference between the instant invention and Sanchez et al., is that the prior art fails to teach combination comprising naltrexone.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from the teachings of the prior arts, well-known knowledge of combination therapy, particularly cancer, and the problem applicant wanted to solve: avoid the prior arts.
Dalgleish et al., disclosed naltrexone has anti-proliferative effect against many cancers, and that in combination with a small molecule signaling inhibitor, it “will maximize the drug’s pro-apoptotic and . . . anti-tumorigenic potential”. Sanchez et al., disclosed treatment of aggressive breast cancer comprising administration of cannabinoids (THC) or in a combination therapy with CBD.  Sanchez et al., disclosed cannabinoids are effective against several cancer cell lines, particularly aggressive cancers, and that THC inhibits cell cycle proliferation and CBD inhibits cell cycle progression and differentiation by inhibiting id-1 gene expression, pp. 2. 
Having known as set forth by the prior arts, one of ordinary skill in the art would have known and be motivated to combine the compounds in cancer therapy.  There is reasonable expectation of success because applicant use the compounds exactly as taught by the prior arts. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of combining the drugs and administering them in a combination therapy. Such is deemed invention of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Naltrexone, analogs thereof, cannabinoids and their utility for treating cancers are known from prior arts. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining Naltrexone or analogs thereof and cannabinoids because they were known for treating cancers. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Therefore, the claims are not patentable over the combined prior arts.
Response
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. Applicant contends Dalgleish et al., disclose cell cycle inhibitors, not cannabinoids. While this is true it is well-known in the art that cannabinoids are cell cycle inhibitors, e.g. Sanchez et al.  Applicant also contends Dalgleish et al., or Sanchez et al., fails to disclose the instant combination therapy. Dalgleish et al., disclosed the instant combination therapy and the process for determining the suitability of a subject for cell cycle inhibitors’ administration in the second phase, (abstract and pp. 1-4).  It is well-known in the art that cannabinoids are cell cycle inhibitors, e.g. Sanchez et al.
Applicant argues against the prior arts individually. Applicant cannot show non-obviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the instant, Dalgleish et al., disclosed naltrexone has anti-proliferative effect against many cancers, and that in combination with a small molecule signaling inhibitor, it “will maximize the drug’s pro-apoptotic and . . . anti-tumorigenic potential”. Sanchez et al., disclosed treatment of aggressive breast cancer comprising administration of cannabinoids (THC) or in a combination therapy with CBD.  Sanchez et al., disclosed cannabinoids are effective against several cancer cell lines, particularly aggressive cancers, and that THC inhibits cell cycle proliferation and CBD inhibits cell cycle progression and differentiation by inhibiting id-1 gene expression, pp. 2. 
Having known as set forth by the prior arts, one of ordinary skill in the art would have known and be motivated to combine the compounds in cancer therapy.  There is reasonable expectation of success because applicant use the compounds exactly as taught by the prior arts. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960). This is the motivation for combination therapy in medicine, particularly cancer therapy, throughout the world. Otherwise, applicant may contact the Examiner or visit the nearest clinic or hospital for consultation.
Applicant appears to confuse obviousness rejection in the instant with the holding in US case laws that the combination of non-patentable inventions is not patentable.  Applicant asserts this is not true because a “skilled person lacks any motivation to combine the drugs or recognize the order of administration.” It is possible that applicant may not have been motivated to combine them. However, other POSAs may be. 
Under the US patent practice applicant is not allowed to circumvent the law by combining non-patentable inventions.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 7, 2022